DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an insulating material and, accordingly, the identification/description is indefinite.  The claim will be examined as best understood.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forfitt (5705930).  
In regard to claim 15, Forfitt discloses an electrostatic sensing assembly (abstract, see also col 1 lines 3-5), comprising: 
a sensing component (sensor is element 1 through many of the figures, is 30 in figure 6), configured to be disposed at the fluid distribution component, and the sensing component disposed through the fluid distribution component so as to be partially located in the fluid distribution component (col 3 lines 30-36, the sensor is designed to be placed centrally in the gas [fluid] flow path of an engine, as seen in figure 5a, 5b, and 5c only a portion [partial] of the sensor will be open to the flow – the flow is ‘best’ seen in figures 4 and 6, where the gas flow will flow from bottom to top [as in figure 6 35 is the exhaust cone for gas to flow out of  – see col 3 line 54 – col 4 line 9; figure 4 shows the turbine engine 23, with the sensor not labeled in the middle of the top area for the gas/fluid to flow out of – col 3 lines 13-29); and 
a shield, surrounding a part of the sensing component that is located in the fluid distribution component, and at least part of the shield located on an upstream side of the sensing component (shield is shown in figures 5a, 5b, and 5c having element 2/5 and element 3/6 on the sides of the sensing element that would be in the fluid flow, see col 3 lines 30-53; also in figure 6, shield 33/41 [or element 3 in figures 5a-c and figure 1] is located in the upstream direction – as gas flow is moving from bottom to top, shown in figure 6 – col 3 line 54 -col 4 line 4 or figure 4); 
wherein the shield has an opening that is spaced apart from the sensing component (see figure 5a, 5b, and 5c – the opening is the space between the shield elements 2 and 3 on top of the sensing area 4, that is pointed to by the angle alpha – can see also col 3 lines 30-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forfitt (5705930) in view of Zank et al. (US Publication 2005/0122118).
In regard to claim 1, Forfitt discloses an electrostatic sensing system (abstract, see also col 1 lines 3-5, noting that col 3 lines 1-3 state that a processing apparatus is included in the overall system, but is not shown [also is not described in the disclosure]), configured to sense an electrostatic information of a fluid inside a fluid distribution component (abstract and col 3 lines 30-36), the electrostatic sensing system comprising:   
an electrostatic sensing assembly (abstract, see also col 1 lines 3-5), comprising: 
a sensing component (sensor is element 1 through many of the figures, is 30 in figure 6), configured to be disposed at the fluid distribution component, and the sensing component disposed through the fluid distribution component so as to be partially located in the fluid distribution component (col 3 lines 30-36, the sensor is designed to be placed centrally in the gas [fluid] flow path of an engine, as seen in figure 5a, 5b, and 5c only a portion [partial] of the sensor will be open to the flow – the flow is ‘best’ seen in figures 4 and 6, where the gas flow will flow from bottom to top [as in figure 6 35 is the exhaust cone for gas to flow out of  – see col 3 line 54 – col 4 line 9; figure 4 shows the turbine engine 23, with the sensor not labeled in the middle of the top area for the gas/fluid to flow out of – col 3 lines 13-29); and 
a shield, surrounding a part of the sensing component that is located in the fluid distribution component, and at least part of the shield located on an upstream side of the sensing component (shield is shown in figures 5a, 5b, and 5c having element 2/5 and element 3/6 on the sides of the sensing element that would be in the fluid flow, see col 3 lines 30-53; also in figure 6, shield 33/41 [or element 3 in figures 5a-c and figure 1] is located in the upstream direction – as gas flow is moving from bottom to top, shown in figure 6 – col 3 line 54 -col 4 line 4 or figure 4); 
wherein the shield has an opening that is spaced apart from the sensing component (see figure 5a, 5b, and 5c – the opening is the space between the shield elements 2 and 3 on top of the sensing area 4, that is pointed to by the angle alpha – can see also col 3 lines 30-53).
Forfitt lacks specifically disclosing a signal amplifier, electrically connected to the sensing component; and an analog-to-digital converter, electrically connected to the signal amplifier.
Zank et al. discloses an electric field sensor for detecting electrostatic field disturbances, wherein there is an amplifier stage that is electrically connected to the sensor to receive the signal and an analog to digital converter electrically coupled to the amplifier (see figure 3 – amplification element 370 (or differential amplifier 320) are connected to signal from sensor 300, and the analog to digital converter after the amplifier 380 – see paragraphs 35, 37, and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Forfitt to include an amplifier and ADC connected to receive the signal from the sensor as taught by Zank et al. in order to transmit the data for further processing, to have an accurate value of the data for a user/technician (abstract, paragraph 35).
In regard to claims 2 and 3, Forfitt discloses [claim 2]wherein the opening is defined to be facing towards an opening direction, and the opening direction is non-parallel to a flowing direction of the fluid, [claim 3] wherein the direction is substantially perpendicular (see figure 6 in relation to figure 5, the opening between electrodes 33 and 32/32a is facing left to right while the flowing direction is flowing vertically, so they are perpendicular and not parallel).
In regard to claim 4, Forfitt discloses wherein the fluid distribution component has an inner circumferential surface, the sensing component and the shield protrude from the inner circumferential surface, and the shield protrudes further than the sensing component from the inner circumferential surface (see figure 4 the sensor is in the top middle of an inner circumference of the turbine engine 23 and specifically exhaust cone 22, but the sensor including the shields protrude from the interior element of the engine, and the shields on both sides (33/32/32a in figure 6 and 2/3 in figures 5a, 5b, and 5c) sticks out further than the sensor (40 in figure 6 and 4 in figure 5a, 5b, and 5c).
In regard to claim 5, Forfitt discloses wherein the shield comprises a first annular body part and a second annular body part, a first inner surface of the first annular body part has an angle to a second inner surface of the second annular body part, and the angle is larger than 90 degrees and smaller than 270 degrees (see figure 6 the angle is a straight line, 180 degrees, between first annular part 33 and second annular part 32/32a; or figure 5 the angle is also a straight line, 180 degrees, between the first annular part 2 and the second annular part 4).
In regard to claim 6, Forfitt discloses wherein the fluid distribution component has an inner circumferential surface that is substantially perpendicular to the first inner surface of the first annular body part (see annotated figure 4, inner surface is relatively vertical, while the annular body part is horizonal, and, therefore are ‘substantially’ perpendicular).

    PNG
    media_image1.png
    388
    836
    media_image1.png
    Greyscale

	In regard to claim 7, Forfitt discloses wherein the sensing component and the opening are spaced apart from each other by a distance along an extension direction of the sensing component, and a ratio of a diameter of the opening to the distance ranges from 1/3 to 1/1 (see figures 5a, 5b, and 5c, figure 5b is very close to 1 to 1, while figure 5c looks to be pretty close to 1 to 3).
	In regard to claim 8, Forfitt as modified lacks specifically wherein the ratio of the diameter of the opening to the distance is 1 to 2 (though as stated in the claim above, it discloses variance in these distances).
	MPEP 2144.05 IIB states that a particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognizable result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Forfitt as modified to include wherein the ratio of the diameter of the opening to the distance is 1 to 2 so as to alter the angle (which is how Forfitt is varying the diameter to the distance – see col 3 lines 36-54) so that ratio is that proportion in order to make a sensor that is well suited to a particular engine with those dimensions (see col 3 lines 54-57).
	In regard to claim 9, Forfitt discloses wherein the shield is made of electrical insulating material (elements 5 and 6 in figures 5a, 5b, and 5c which are part of the shielding that provides protection to sensor 4 are insulators and thus the shield has some insulating materials – col 2 lines 37-41; likewise elements 40 and 41 in figure 6 are insulators – col 4 lines 2-4).
	In regard to claims 11 and 12 Forfitt lacks specifically:
	[claim 11] comprising a resistor that electrically connects the sensing component and the signal amplifier; and 
	[claim 12] wherein the signal amplifier further comprises a resistor that is electrically connected to the sensing component and the analog-to-digital converter.
	Zank et al. discloses a resistor (figure 2, R5) that electrically connects the sensing component (50) and the signal amplifier (80/90), wherein the signal amplifier further comprises a resistor (either R6 or R7) that is electrically connected to the sensing component and the analog to digital converter (R6 and R7 are all part of the system that amplifies and digitizes the signals for processing that are connected with the sensing element – 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Forfitt to include these resistors in the electrical path of the signal as taught by Zank et al. in order to accurately transmit the data for further processing, to have an accurate value of the data for a user/technician (abstract, paragraph 35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forfitt (5705930) in view of Zank et al. (US Publication 2005/0122118) as applied to claim 8 above, and further in view of Swift et al. (US Publication 2008/0197853).
In regard to claim 10, Forfitt as modified lacks specifically wherein the insulating material is Teflon.
Switft describes in an electric field probe is used for electrostatic detection (see abstract) wherein the insulation material around the sensor is made of Teflon (see paragraph 25).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Forfitt as modified to include wherein the insulation material can be made of Teflon in certain situations or environments where a reduction of friction is important so as to decrease wear of the sensing system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forfitt (5705930) in view of Zank et al. (US Publication 2005/0122118) as applied to claim 12 above, and further in view of Masuda et al. (5325067).
In regard to claim 13, Forfitt as modified lacks specifically an electrostatic matching component that electrically connects the sensing component and the signal amplifier.
Masuda et al. discloses having an impedance matching component in an electrostatic sensor (abstract) that is electrically connected in the sensing system (see figure 6).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Forfitt as modified to include an impedance matching component which would be electrically connected to the components of the system as taught by Masuda et al. in order to prevent variations of sensitivity (abstract) in order to keep the system accurate.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forfitt (5705930) in view of Zank et al. (US Publication 2005/0122118) as applied to claim 12 above, and further in view of Nakajima (US Publication 2015/0346907).
In regard to claim 14, Forfitt as modified lacks specifically a discharge controller that is electrically connected to the sensing component.
Nakajima discloses an electrostatic sensor in which a discharge control device is present and electrically connected (paragraph 15).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Forfitt as modified to include a discharge control device connected to the sensing system as taught by Nakajima in order to eliminate static charge around the system to increase the safety and functionality of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson (4947468) discloses a bypass tandem chamber charge density monitor.  Wilhelm (US Publication 2009/0295400) discloses an electrostatic particle sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896